Title: Thomas Jefferson to Isaac A. Coles, 18 February 1816
From: Jefferson, Thomas
To: Coles, Isaac A.


          
            Dear Sir
            Monticello Feb. 18. 16.
          
          At our last court it was settled with the county surveyor that he should attend to make the survey in the case of Colo Monroe & mr Short on Wednesday next the 21st inst. he will come here the overnight, so as to be ready to begin it early the next day, that he may finish it in the day. I must ask the favor of you to come and let us make a close of this business. I wish you could come the overnight also, to which it may be some inducement that they have a ball in Charlottesville that evening (Tuesday) at which you can attend if you please. ever and affectionately yours
          Th: Jefferson
        